RECEIVED

MAY 22 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

TONY R, MOORE, CLERK

 

HE TT LOUISIANA ALEXANDRIA DIVISION
CASSIUS L. MEDLOCK, CIVIL ACTION NO. 1:18-CV-1200-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 3), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 5), and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, with prejudice as to the jurisdictional issue, and without prejudice as to

the merits of Petitioner’s claim.

St
THUS DONE AND SIGNED at Alexandria, Louisiana, this af day of

Mu , 2019.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
